Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21-24, 26-31, 33-38 and 40 are allowed.
Independent claims 21, 27 and 34 are directed to performing handovers from a wireless local area network (WLAN) to a base station.  Specifically, independent claims 21 and 34 are directed to embodiments of a user equipment and similarly recite: “…decode, at the UE, a handover message that includes a dedicated WLAN-to-base station random access channel (RACH) configuration received from the base station, wherein decoding the handover message includes decoding the dedicated WLAN-to-base station RACH configuration, the dedicated WLAN-to-base station RACH being specifically dedicated and configured for WLAN-to-base station handovers, wherein the dedicated WLAN-to-base station RACH configuration includes: a dedicated RACH preamble; and an indication of resources for handover of the UE from the WLAN to the base station, wherein the indication of resources includes time information and frequency information; and perform, at the UE, the handover of the UE from the WLAN to the base station using the dedicated WLAN-to-base station RACH configuration that includes the dedicated RACH preamble and the indication of resources for the handover of the UE to the base station; and memory configured to store the dedicated WLAN-to-base station RACH configuration.”  On the other hand, independent claim 27 is directed to an embodiment of a base station and performs: “…encode, at the base station, a handover message that includes a dedicated WLAN- to-base station random access channel (RACH) configuration for transmission to the UE, wherein encoding the handover message includes encoding the dedicated WLAN-to-base station RACH configuration, the dedicated WLAN-to-base station RACH being specifically dedicated and configured for WLAN-to-base station handovers, wherein the dedicated WLAN-to-base station RACH configuration includes: a dedicated RACH preamble; and an indication of resources for handover of the UE from the WLAN to the base station, wherein the indication of resources includes time information and frequency information; and perform, at the base station, the handover of the UE from the WLAN to the base station using the dedicated WLAN-to-base station RACH configuration that includes the dedicated RACH preamble and the indication of resources for the handover of the UE to the base station; and memory configured to retrieve the dedicated WLAN-to-base station RACH configuration.”

Examiner has reviewed and considered the Applicant’s Remarks (05/18/2021).  Applicant has submitted that Hong in view of Wang fails to disclose the claimed invention as presented in each of the independent claims.  Specifically, Applicant has submitted “… while Hong discusses a PRACH sequence “reserved for UE switch back purposes” with respect to “releasing [an] LTE connection when the UE is offloaded to the wireless local area network (WLAN),”’ Hong does not disclose or suggest any embodiment of the combination of a handover message, received at a UE (and transmitted from a base station), that includes a dedicated WLAN-to-base station RACH configuration specifically dedicated to performing handovers from WLAN’s (e.g., Wi-Fi) to base stations (or WWAN’s) and an indication of resources for handover from a WLAN to a base station within the dedicated RACH…” (Applicant’s Remarks, page 9).  To further support the argument, Applicant has further submitted that “…while Wang discusses "initiation of a non-contention based handover" as being a trigger for assigning a RACH preamble and an access resource to a WTRU, Wang does not disclose or suggest any embodiment of the combination of a handover message, received at a UE (and transmitted from a base station), that includes a dedicated WLAN-to-base station RACH configuration specifically dedicated to performing handovers from WLAN's (e.g., Wi-Fi) to base stations (or WWAN's) and an indication of resources for handover from a WLAN to a base station within the dedicated RACH configuration, in the manner claimed…Instead, Wang merely discusses initiation of a handover, as being a trigger for assigning a RACH preamble and an access resource. As such, Wang does not disclose or suggest a handover message having a dedicated handover RACH configuration that includes an indication of resources for such handover, in the manner claimed…” (Applicant’s Remarks, page 10).  Upon further consideration, Applicant’s arguments were persuasive and the Examiner concurs that Hong in view of Wang does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160286470 A1 - relates to wireless communication and, more specifically, to a method of transmitting and receiving a signal in a communication environment in which multiple communication systems interwork, and an apparatus therefor.
US 20160095154 - relates to the handling of connections to multiple radio access technologies in these devices.
US 20160050604 A1 - relates to wireless communications, and more particularly, to a method and apparatus for performing a handover procedure in a wireless communication system.
US 20160029282 A1 - relates to wireless communications, and more particularly, to a method and apparatus for performing a partial handover procedure in a wireless communication system.
US 20150208310 A1 - relates in general to the field of telecommunications and, more particularly, to providing seamless mobility in a network environment.
US 20120099562 A1 - relates generally to radio communications, and more particularly to techniques for improving network coverage for voice or data calls.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413